                                               Law Firm of
                                           Susan K Marcus LLC
                              29 Broadway, Suite 1412, New York, NY 10006
                     T: 212-792-5131 ◆ F: 888-291-2078 ◆ E: susan@skmarcuslaw.com



                                              February 11, 2020

Honorable Jesse M. Furman                             Application GRANTED. The Clerk of Court is directed
United States District Court                          to terminate Docket No. 48. SO ORDERED.
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007
                                                                            February 11, 2020
BY ECF
                                              Re:     United States v. Marquis Yohanis
                                                      S2 19 Cr. 625 (JMF)


Your Honor:

       On January 24, 2020, this Court and counsel for Mr. Yohanis were notified that the
Acting Attorney General has decided not to seek the death penalty for the defendants in this case.
Accordingly, I write this letter to respectfully request that I be discharged as learned counsel for
Mr. Yohanis.

       Since another CJA attorney, Florian Miedel, had been appointed to Mr. Yohanis prior to
my own appointment, and since this case is no longer a capital case within the meaning of 18
U.S.C. § 3005, the appointment of learned capital counsel by this Court is no longer required.

       Therefore, it is respectfully requested that I be permitted to withdraw as learned counsel
from this case.

       Thank you for your attention to this matter.


                                              Respectfully submitted,




                                             Susan K. Marcus, Esq.


cc:    All Counsel
        By ECF
